


Exhibit 10.4


FOURTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT


This FOURTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of December 6, 2012, by and among VIRCO MFG.
CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a Delaware corporation
(“Virco”, and together with VMC, “Borrowers” and, each individually, a
“Borrower”), the financial institutions from time to time party to the Credit
Agreement (as defined below) as lenders (collectively, “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, “Agent”), with respect to the following:
A.Borrowers, Lenders and Agent have previously entered into that certain
Revolving Credit and Security Agreement, dated as of December 22, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).
B.Borrowers have informed Agent that the following Events of Default have
occurred and continue to exist under the Credit Agreement (collectively, the
“October Covenant Defaults”): (i) Borrowers failed to maintain a minimum
Tangible Net Worth for the fiscal quarter ended October 31, 2012 as required
under Section 6.5(a) of the Credit Agreement and (ii) Borrowers failed to
maintain minimum EBITDA for the nine consecutive fiscal months ended October
2012 as required under Section 6.5(c) of the Credit Agreement.
C.Borrowers have requested that Agent and Lenders waive the October Covenant
Defaults and amend the Credit Agreement in certain respects and Agent and
Lenders have agreed to waive the October Covenant Defaults and amend the Credit
Agreement pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.
2.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)The following new definitions are hereby added to Section 1.2 of the Credit
Agreement in proper alphabetical order to read as follows:
“'Fourth Amendment' shall mean the Fourth Amendment to Revolving Credit and
Security Agreement dated as of December 6, 2012, among Borrowers, the Lenders
party thereto and Agent.”
“'Fourth Amendment Date' shall mean December 6, 2012.”




--------------------------------------------------------------------------------




(b)Clause (c) of Section 6.5 of the Credit Agreement is hereby amended and
restated to read as follows:
“(c)    Minimum EBITDA. Cause to be maintained, for the applicable consecutive
fiscal month period ending as of the applicable fiscal month end set forth
below, EBITDA as of such fiscal month end of not less than the amount set forth
opposite the respective fiscal month period below:
Fiscal Month Period and Fiscal Month End
EBITDA
Fiscal month ending December 2011
$(2,268,000)
Two consecutive fiscal months ending January 2012
$(6,006,000)
Fiscal month ending February 2012
$(1,896,000)
Two consecutive fiscal months ending March 2012
$(2,970,000)
Three consecutive fiscal months ending April 2012
$(3,294,000)
Four consecutive fiscal months ending May 2012
$(2,588,000)
 Five consecutive fiscal months ending June 2012
$300,000
Six consecutive fiscal months ending July 2012
$5,800,000
Seven consecutive fiscal months ending August 2012
$9,900,000
Eight consecutive fiscal months ending September 2012
$9,800,000
Nine consecutive fiscal months ending October 2012
$10,300,000
Ten consecutive fiscal months ending November 2012
N/A
Eleven consecutive fiscal months ending December 2012
$6,364,000
Twelve consecutive fiscal months ending January 2013
$5,232,000



For greater clarification, Section 6.5(c) (Minimum EBITDA) will not be tested
for the ten consecutive fiscal months ending November 2012.”
3.Landlord Subordination.
(a)On or before January 31, 2013 (or such later date as Agent may agree in its
discretion), Borrowers shall use commercially reasonable efforts to cause to be
delivered to Agent a Landlord's Subordination Agreement, in form and substance
acceptable to Agent, for the leased premises located at 2027 Harpers Way,
Torrance, California whereby the landlord agrees to subordinate its Lien in the
Collateral of Borrowers located at such location to the Lien of Agent and
Lenders and provide Agent adequate access to such location.
(b)Upon Agent's receipt of an executed copy of a Landlord Subordination
Agreement described in clause (a) above at any time during the term of the
Credit Agreement, Agent will remove the existing Landlord Reserve established by
Agent under the definition of “Landlord Reserve” as set forth in the Credit
Agreement for the leased premises located at 2027 Harpers Way, Torrance,
California.
4.Limited Waiver. Agent and Lenders hereby waive the October Covenant Defaults.
This waiver shall be narrowly construed and shall neither extend to any other
violations under, or default of, the Credit Agreement, including, but not
limited to, a violation of the financial covenants set forth in Section 6.5(a)
or (c) of the Credit Agreement for any future period of time, nor shall this
waiver prejudice any rights or remedies which Agent or any Lender may have or be
entitled to with respect to such future violation or default.




--------------------------------------------------------------------------------




5.Amendment Fee. On the date hereof, Borrowers shall pay to Agent, in addition
to all other fees and charges set forth in the Credit Agreement, a
non-refundable amendment fee of $15,000, which fee may be charged to the
Borrowers' Account as a Revolving Advance (the “Amendment Fee”).
6.Conditions Precedent. The obligations of Agent and Lenders hereunder, and this
Amendment, will be effective on the date (the “Fourth Amendment Effective Date”)
of satisfaction of each of the following conditions precedent, each in a manner
in form and substance acceptable to Agent:
(a)Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement, as amended hereby, shall be true and correct
in all material respects as of the date hereof as if made on the date hereof,
except for such representations and warranties limited by their terms to a
specific date, in which case each such representation and warranty shall be true
and correct in all material respects as of such specific date;
(b)No Default. After giving effect to this Amendment, no Default or Events of
Default shall have occurred and be continuing;
(c)Amendment. Borrowers shall have delivered to Agent an executed original of
this Amendment;
(d)Company Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors of each Borrower authorizing the execution, delivery and
performance of this Amendment certified by the Secretary or an Assistant
Secretary of each Borrower as of the Fourth Amendment Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;
(e)Fees. Borrowers shall have paid the Amendment Fee, or in Agent's discretion,
Agent shall have charged the Amendment Fee to the Borrowers' Account as a
Revolving Advance; and
(f)Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated hereby
shall be satisfactory in form and substance to Agent and its counsel.
7.Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, each Borrower represents and warrants to Lenders and Agent as of the
date hereof as follows:
(a)Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors' rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower's
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower's by-laws, certificate of
incorporation, or other applicable documents relating to such Borrower's
formation or to the conduct of such Borrower's business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (ii) will not conflict with or violate any law or regulation,
or any judgment, order, writ, injunction or decree of any court or Governmental
Body, (iii) will not require the Consent of any Governmental Body or any other
Person, except those Consents which will have been duly obtained, made or
compiled prior to date hereof and which are in full force and effect, and
(iv) will not conflict with, nor result in any breach in any of the provisions
of or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any material agreement, charter document, instrument, by-law or other instrument
to which such Borrower is a party or by which it or its property is a party or
by which it may be bound.
(b)After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.
8.Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.




--------------------------------------------------------------------------------




9.Events of Default. Any failure to comply with the terms of this Amendment will
constitute an Event of Default under the Credit Agreement.
10.Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
11.Severability. If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
12.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the Fourth Amendment Effective Date.
13.Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.
14.Governing Law. This Amendment is a Loan Document and is governed by the
Applicable Law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance on, among
other things, Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other Applicable Law.
15.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Lenders, Agent, and all future holders of the Obligations
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Amendment without the
prior written consent of Agent.
16.Attorneys' Fees; Costs. Borrowers agree to promptly pay, upon written demand,
all reasonable and documented attorneys' fees and costs incurred in connection
with the negotiation, documentation and execution of this Amendment. If any
legal action or proceeding shall be commenced at any time by any party to this
Amendment in connection with its interpretation or enforcement, the prevailing
party or parties in such action or proceeding shall be entitled to reimbursement
of its reasonable attorneys' fees and costs in connection therewith, in addition
to all other relief to which the prevailing party or parties may be entitled.
17.Jury Trial Waiver. To the extent not prohibited by applicable law, each party
to this Amendment hereby expressly waives any right to trial by jury of any
claim, demand, action, or cause of action (a) arising under this Amendment or
any other instrument, document, or agreement executed or delivered in connection
herewith, or (b) in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to this Amendment or
any other instrument, document, or agreement executed or delivered in connection
herewith, or the transactions related hereto or thereto in each case whether now
existing or hereafter arising, and whether sounding in contract or tort or
otherwise and each party hereto hereby consents that any such claim, demand,
action, or cause of action shall be decided by court trial without a jury, and
that any party to this Amendment may file an original counterpart or a copy of
this Section with any court as written evidence of the consents of the parties
hereto to the waiver of their right to trial by jury. Without limiting the
applicability of any other provision of the Credit Agreement, the terms of
Article XII of the Credit Agreement shall apply to this Amendment.
18.Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers' and Agent's respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Amendment and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
VIRCO MFG. CORPORATION,
a Delaware corporation, as a Borrower




By:    /s/ Robert E. Dose    
Name: Robert E. Dose
Title: Vice President of Finance




VIRCO INC.,
a Delaware corporation, as a Borrower




By:    /s/ Robert E. Dose     
Name: Robert E. Dose
Title: Vice President of Finance




PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent




By:    /s/ Frederick Kiehne        
Name:    Frederick Kiehne
Title:     Senior Vice President








